Title: To James Madison from Abijah Hart, 29 November 1806
From: Hart, Abijah
To: Madison, James



Sir,
New York Novr. 29th. 1806

Agreeably to the advice of Friends, I made application (Jany. 6th. 1803) through the Hone. S. L. Mitchill, for an appointment to a foreign Consulate.
Under date of 26th: Dr. Mitchill wrote me that he had handed the application to the proper officer of Government for presentment to the Executive, & observes, "Since which I have had some conversation with Mr. Maddison, but did not learn any thing definite.  Your application, however, being on file, is the subject of Executive Discretion"
I have received no further advice; yet I should be happy in having an opportunity of serving my Country.
Reports inform us of many Depredations committed on our Commerce on the Indian Seas.  Mr. Miller has been absent from his post at Calcutta for some years & I have been informed, by a relative of his, that he has no intention of returning.  Capt. James Allen (who formerly sailed in my Employ & is the same man who made a representation to you on the former Consular conduct at Madeira) has lately returned from Calcutta;  he informs me that the deputed Agent of Mr. Miller is a native of Bengal, was never in this Country & is altogether in the English Interest.
If this be so, he cannot feel anxious to protect our Seamen & Property.  I have had experience in the India trade.  I have felt the power of the British Navy, & of her Courts of Admiralty.
Under present circumstances, I beg leave to ask for a station at Calcutta, or at some other important English Port, if consistent with Executive Discretion.  I can only promise a pious endeavour to faithfully discharge the Duties of such Station, to the honor & interest of my Country.  With high consideration & perfect esteem I am Sir, your devoted Servant,

Abijah Hart

